t c summary opinion united_states tax_court jacqueline medina petitioner v commissioner of internal revenue respondent docket no 13398-02s filed date jacqueline medina pro_se william c bogardus for respondent kroupa judge this case was heard pursuant to the provisions of section in effect at the time the petition in this case was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority 1unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure all dollar amounts are rounded to the nearest whole dollar unless otherwise indicated respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax for and an accuracy-related_penalty of dollar_figure under sec_6662 after concessions the issues for decision to be entered are whether dollar_figure of the amount that petitioner received from settlement of a lawsuit is excludable from her gross_income under sec_104 we hold it is not excludable whether petitioner is liable for an accuracy-related_penalty under sec_6662 we hold she is not liable some of the facts have been stipulated and are so found the stipulated facts and the accompanying exhibits are incorporated into our findings by this reference petitioner resided in pomona new york at the time she filed the petition in this case work and pregnancy background petitioner began work with liberty travel inc liberty as a clerical worker on date and was promoted to operations supervisor within months at an increased rate of 2respondent concedes petitioner is not liable for the self- employment_tax included in the notice_of_deficiency respondent also concedes that assuming we find that the dollar_figure amount is not excludable petitioner is entitled to an itemized_deduction of dollar_figure for legal expenses subject under sec_67 to the 2-percent floor pay shortly thereafter petitioner became pregnant with twins and her pregnancy was evaluated as high risk because of complications with her pregnancy petitioner was away from work from september until date during which time she applied for and received disability benefits two months after petitioner returned to work her doctor advised her to decrease her work hours and days later petitioner’s doctor advised complete bed rest petitioner went on family leave on date and stayed on family leave until date that period included month after petitioner delivered twin boys prematurely by cesarean section on date sometime late in date petitioner contacted liberty about returning to work and was informed that there was no position available for her at that time liberty terminated petitioner’s employment on date lawsuit and settlement petitioner filed a charge against liberty with the equal employment opportunity commission alleging unlawful_discrimination petitioner also retained an attorney to represent her after liberty terminated her employment on date petitioner filed a complaint against liberty in the u s district_court for the district of new jersey the lawsuit the complaint raised six causes of action unlawful_discrimination against petitioner because of her pregnancy breach of contract breach of implied covenant of good_faith and fair dealing wrongful discharge intentional infliction of emotional distress and retaliatory discharge petitioner sought backpay along with related benefits and dollar_figure million compensatory_damages for pain and suffering and other related torts plus dollar_figure million for punitive_damages petitioner and liberty were able to negotiate a settlement of the lawsuit they each signed a settlement agreement settlement agreement in which liberty agreed to pay petitioner dollar_figure paragraph of the settlement agreement specified that liberty would pay the dollar_figure as follows a the sum of dollar_figure less applicable withholdings and deductions to be reflected on an irs form_w-2 and b the sum of dollar_figure to be reflected on irs form_1099 paragraph c of the settlement agreement specified that petitioner released liberty from all claims for wrongful discharge breach of contract fraud misrepresentation defamation torts or any other claims in any way related to plaintiff’s employment with and termination from liberty travel in addition paragraph of the settlement agreement stated that the agreement was the result of a compromise and was made solely to avoid the expenses of litigation liberty expressly denied any liability to or wrongdoing against petitioner settlement payment and petitioner’s tax_return liberty issued two checks made payable to petitioner pursuant to the settlement agreement these two checks consisted of a dollar_figure employee compensation check net of all applicable withholding taxes and a separate check in the amount of dollar_figure the dollar_figure amount as nonemployee compensation free of any withholdings petitioner’s attorney deposited both checks into his trust account and then issued petitioner a check for dollar_figure the amount of the settlement less the attorney’s fees and the withheld payroll_taxes petitioner’s attorney advised her that the amount she received from liberty was to compensate her for her legal expenses and for her personal injuries petitioner’s attorney also advised her that the dollar_figure amount was excludable from her gross_income liberty issued petitioner a form_w-2 wage and tax statement to report the dollar_figure of back pay and a form misc miscellaneous income to report the dollar_figure amount petitioner reported the dollar_figure as wage income on her federal_income_tax return but she did not report the dollar_figure 3the taxability of the dollar_figure backpay is not in dispute liberty withheld dollar_figure for taxes from the backpay amount respondent issued petitioner a notice_of_deficiency in which respondent determined that petitioner failed to report the dollar_figure amount on her federal_income_tax return excludability of the dollar_figure amount4 discussion sec_61 provides that gross_income means all income from whatever source derived except as otherwise provided sec_104 excludes from gross_income the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness the term damages received means an amount received through prosecution of a legal suit or action based upon tort or tort type rights or through a settlement agreement entered into in lieu of such prosecution sec_1_104-1 income_tax regs the flush language of sec_104 further provides that emotional distress shall not be treated as a physical injury or physical sickness for purposes of sec_104 t he sec_7491 places upon the commissioner the burden_of_proof with respect to any factual issue relevant to a taxpayer's liability for tax if the taxpayer proves that she maintained adequate_records satisfied applicable substantiation requirements cooperated with the commissioner and introduced during the court_proceeding credible_evidence on the factual issue see prince v commissioner tcmemo_2003_247 petitioner did not assert nor present evidence or argument that she satisfied the requirements of sec_7491 however the resolution of this issue does not depend on which party has the burden_of_proof we resolve this issue on the preponderance_of_the_evidence in the record term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 respondent determined that petitioner must include the dollar_figure amount in income because none of it was received on account of any physical injury or physical sickness conversely petitioner asserts that the entire dollar_figure amount is excludable from income under sec_104 because she received it for personal injuries she sustained during her pregnancy and the premature birth of her twins petitioner must satisfy two requirements to exclude the dollar_figure amount from income under sec_104 she must prove first that the underlying cause of action giving rise to her recovery_of the payment is based upon tort or tort type rights and second that the payment was received on account of 5petitioner’s complaint raised intentional infliction of emotional distress as a cause of action however the small_business job protection act of publaw_104_188 sec 110_stat_1838 the amendment amended sec_104 to narrow the exclusion for personal injury damages received pursuant to a judgment or settlement effective for amounts received after date under the amendment personal_injury_or_sickness must be physical personal physical injuries or physical sickness see 515_us_323 see also sec_104 sec_1_104-1 income_tax regs we find petitioner meets the first prong having brought a tort type action against liberty we then turn to whether the dollar_figure amount pursuant to the settlement agreement with liberty was received on account of a personal physical injury or physical sickness when damages are received pursuant to a settlement agreement as here the nature of the claim that was the actual basis for settlement not the validity of that claim controls whether the amounts are excludable under sec_104 see 105_tc_396 affd 121_f3d_393 8th cir determining the nature of the claim is a factual inquiry that is generally made by reference to the settlement agreement 102_tc_116 and cases cited thereat affd in part and revd in part on another ground 70_f3d_34 5th cir if the settlement agreement lacks express language stating what the settlement amount was paid to settle we determine the intent of the payor by considering all the facts and circumstances of the case including the complaint filed and details surrounding the litigation 349_f2d_610 10th cir affg tcmemo_1964_33 robinson v commissioner supra pincite we therefore look to the settlement agreement to examine the nature of the claim the settlement agreement does not allocate any part of the settlement payment to a personal physical injury or physical sickness indeed there is no reference to a physical injury or physical sickness resulting from liberty’s actions nor does the settlement agreement specifically carve out any portion of the settlement payment as a settlement on account of personal physical injury or physical sickness reviewing the settlement agreement to ascertain liberty’s intent in making the settlement payment also does not support petitioner’s argument under the settlement agreement petitioner generally released liberty from any claims in any way related to plaintiff’s employment with and termination from liberty travel in exchange for the total dollar_figure liberty agreed to pay petitioner to settle the lawsuit the settlement agreement also states that liberty and petitioner were entering into the agreement as the result of a compromise and that the agreement was being made solely to avoid the costs of litigation liberty further expressly denied any wrongdoing against petitioner we conclude that no portion of the dollar_figure amount was received on account of any physical injury or physical sickness accordingly the dollar_figure amount is not excludable under sec_104 accuracy-related_penalty we turn now to the determination in the notice that petitioner is liable for the year at issue for the accuracy- related penalty under sec_6662 respondent has the burden of production under sec_7491 and must come forward with sufficient evidence that it is appropriate to impose the penalty see 116_tc_438 respondent determined that petitioner is liable for the accuracy-related_penalty for a substantial_understatement_of_income_tax under sec_6662 there is a substantial_understatement_of_income_tax if the amount of the understatement exceeds the greater of either percent of the tax required to be shown on the return or dollar_figure sec_6662 respondent has met his burden of production with respect to the accuracy-related_penalty petitioner reported taxable_income of dollar_figure and federal_income_tax of dollar_figure respondent determined petitioner’s taxable_income was dollar_figure and that petitioner had an income_tax deficiency of dollar_figure after considering respondent’s concessions we are satisfied that petitioner substantially understated the income_tax required to be shown on her return for the year at issue the accuracy-related_penalty under sec_6662 does not apply to any portion of an underpayment however if it is shown that there was reasonable_cause for and that the taxpayer acted in good_faith with respect to that portion sec_6664 sec_1_6664-4 income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith depends on the pertinent facts and circumstances including the taxpayer’s efforts to assess his or her proper tax_liability the knowledge and experience of the taxpayer and the reliance on the advice of a professional sec_1_6664-4 income_tax regs petitioner argues that she is not liable for the accuracy- related penalty because she relied upon the advice of her attorney to exclude the dollar_figure amount while the commissioner bears the burden of production under sec_7491 the taxpayer bears the burden_of_proof with regard to issues of reasonable_cause substantial_authority or similar provisions higbee v commissioner supra pincite therefore petitioner must show that she supplied her adviser with all the correct and necessary information and that her error in not reporting the dollar_figure amount was the result of her adviser’s mistake in the instant case petitioner’s attorney represented her during all stages of the lawsuit including filing the complaint and negotiating the settlement agreement furthermore the attorney endorsed and deposited the two checks liberty made payable to petitioner into his trust account and paid petitioner the net settlement proceeds with a check drawn on that account thus we find that petitioner’s attorney had complete knowledge of all the necessary and relevant facts of petitioner’s lawsuit and the settlement agreement moreover there is nothing in the record to show that petitioner had any reason to suspect her attorney’s advice was not competent considering all the facts and circumstances in this case we find that petitioner acted with reasonable_cause and in good_faith with respect to the underpayment for the year at issue see sec_6664 accordingly we conclude that petitioner is not liable for the accuracy-related_penalty imposed under sec_6662 to reflect the foregoing decision will be entered under rule
